            Case 1:19-cv-02886-RC Document 7 Filed 04/20/20 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

THE CHURCH OF JESUS CHRIST
OF LATTER-DAY SAINTS, et al.,                     :
                                                  :
       Plaintiffs,                                :      Civil Action No.:       19-2886 (RC)
                                                  :
       v.                                         :      Re Document No.:        5
                                                  :
R. CRAIG LAWRENCE, et al.,                        :
                                                  :
       Defendants.                                :

                         MEMORANDUM OPINION AND ORDER

                          GRANTING DEFENDANTS’ MOTION TO DISMISS

                                      I. INTRODUCTION

       Plaintiff Xiu Jian Sun, who identifies as “The Spiritual Adam” and as a representative of

the Church of Jesus Christ of Latter-Day Saints, filed this action pro se for trial with God’s law

against various Defendants, who include the former United States Attorney for the District of

Columbia and past and present Assistant United States Attorneys for the District of Columbia.

Defendants have now moved to dismiss the case, arguing that the Court lacks jurisdiction to hear

Sun’s claims and that Sun’s complaint fails to state a claim upon which relief can be granted.

For the reasons explained below, the Court agrees and grants the motion to dismiss.

                                       II. BACKGROUND

       Sun has filed numerous suits in other courts over the past few years. See, e.g., Mem. Op.

and Order Granting Def.’s Mot. Dismiss, Church of Jesus Christ of Latter-Day Saints v. Trump,

No. 18-cv-2820 (D.D.C. May 6, 2019), ECF No. 8, aff’d sub nom. Sun v. Trump, No. 19-5197,

2020 WL 873534 (D.C. Cir. Feb. 14, 2020) (dismissing complaint because it was “patently

insubstantial” and did not plead a “discernible cause of action”); Sun v. Secret Gang Org.:
           Case 1:19-cv-02886-RC Document 7 Filed 04/20/20 Page 2 of 5



OBAMA BARACK-Dog, No. 17-1861, 2018 WL 4567164, at *1–3 (D.D.C. Sept. 24, 2018)

(dismissing complaint because Sun “ha[d] not asserted any causes of action” or “stated a claim

upon which relief can be granted”); Order Granting Mot. Dismiss, Church of Jesus Christ of

Latter-Day Saints v. Trump, No. 17-cv-1787 (D.D.C. Dec. 13, 2017), ECF No. 6 (dismissing

complaint for failure to comply with pleading requirements); Sun v. N.Y. Office of Att’y Gen.,

No. 17-CV-5916, 2017 WL 4740811, at *1–3 (E.D.N.Y. Oct. 19, 2017) (dismissing complaint as

frivolous and detailing similar cases filed by Sun in state and federal courts); Sun v. United

States, 130 Fed. Cl. 569, 569–70, aff’d, 668 F. App’x 888 (Fed. Cir. 2016) (dismissing complaint

because there was “no plausible cause of action”)(mem.). Sun’s complaint here makes a variety

of inscrutable religious allegations, quoting from “The Doctrine and Covenants” Compl. ¶¶ 3–4,

ECF No. 1, and requesting “[t]rial with god’s law” and a jury “to prevent insult and unfair

behavior,” id. ¶ 5. Defendants moved to dismiss the complaint for lack of subject matter

jurisdiction and failure to state a claim. See Defs.’ Mem. Supp. Mot. Dismiss (“Defs.’ Mem.”) at

1, ECF No. 5. Sun has not responded to Defendants’ Motion to Dismiss, despite the Court’s

issuance of a Fox/Neal order warning that a failure to do so could result in the matter being

dismissed as conceded. 1 See Fox-Neal Order, ECF No. 6.

                                         III. ANALYSIS

       Defendants move to dismiss this case for lack of subject matter jurisdiction under Rule

12(b)(1) and for failure to state a claim under Rule 12(b)(6). See Defs.’ Mem. at 1. Because

Sun’s complaint is unintelligible, the Court grants the motion.




1
  Plaintiff’s failure to respond to the motion to dismiss provides grounds for dismissal of this
case. However, the Court focuses on the lack of subject matter jurisdiction and failure to state a
claim.
                                                   2
           Case 1:19-cv-02886-RC Document 7 Filed 04/20/20 Page 3 of 5



               A. The Court Lacks Subject Matter Jurisdiction Over This Case

        First, because Sun’s complaint is patently insubstantial, the Court lacks subject matter

jurisdiction over this case. “While complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers,” pro se plaintiffs retain the

burden to establish that the Court has subject matter jurisdiction over their case. Newby v.

Obama, 681 F. Supp. 2d 53, 55 (D.D.C. 2010). And, as relevant here, “a court may dismiss a

case . . . for lack of subject matter jurisdiction if a complaint is ‘patently insubstantial’ and thus

‘present[s] no federal question suitable for decision.’” Shao v. Roberts, No. 18-cv-1233, 2019

WL 249855, at *15 (D.D.C. Jan. 17, 2019) (second alteration in original) (quoting Vasaturo v.

Peterka, 203 F. Supp. 3d 42, 44 (D.D.C. 2016)). “Declining to hear a claim because it is

patently insubstantial is ‘reserved for complaints resting on truly fanciful factual allegations,’

while ‘legally deficient complaints’ are still reserved for 12(b)(6) dismissals.” Id. (quoting

Vasaturo, 203 F. Supp. 3d at 44). “Thus, to meet this standard, ‘claims [must] be flimsier than

doubtful or questionable—they must be essentially fictitious.’” Id. (alteration in original,

internal quotation marks omitted) (quoting Vasaturo, 203 F. Supp. 3d at 44). “‘[E]ssentially

fictitious’ claims include ‘bizarre conspiracy theories, any fantastic government manipulations

of [the] will or mind, [and] any sort of supernatural intervention.’” Id. (alterations in original)

(quoting Vasaturo, 203 F. Supp. 3d at 44).

        Here, Sun’s complaint is replete with disconnected and mostly incoherent religious

messages, including allegations of supernatural intervention. E.g. Compl. ¶ 1 (“The Lord god of

the hosts Jehovah, sent messenger through the angel answers to the defendants said:

‘Livestock.’”); id. ¶ 2 (“The Lord god of hosts Jehovah, sent messenger through the angel

answers to the defendants said: ‘Secret gang organization.’”). This is the type of “patently


                                                   3
           Case 1:19-cv-02886-RC Document 7 Filed 04/20/20 Page 4 of 5



insubstantial” claim that warrants dismissal under Rule 12(b)(1). See, e.g., Best v. Kelly, 39 F.3d

328, 330 (D.C. Cir. 1994) (noting that claims alleging “any sort of supernatural intervention”

could be dismissed as patently insubstantial). The Court accordingly grants Defendants’ motion

to dismiss for lack of subject matter jurisdiction.

                            B. Sun’s Complaint Fails to State a Claim

        Even if the Court had subject matter jurisdiction over this case, it would still grant the

motion to dismiss because the complaint fails to state a claim. To survive a motion to dismiss

for failure to state a claim under Rule 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S 544, 570

(2007)). When deciding a motion to dismiss, “the Court must . . . ‘treat the complaint’s factual

allegations as true and must grant plaintiff the benefit of all inferences that can be derived from

the facts alleged.’” Elec. Privacy Info. Ctr. v. IRS, 261 F. Supp. 3d 1, 5 (D.D.C. 2017) (internal

quotation marks omitted) (quoting Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C.

Cir. 2000)). But “a plaintiff must put forth ‘factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.’” Id. (quoting

Iqbal, 556 U.S. at 678).

        Here, even assuming that the Court had subject matter jurisdiction over this case, it would

dismiss it for failure to state a claim. While “[a] document filed pro se is ‘to be liberally

construed’ and ‘a pro se complaint . . . must be held to less stringent standards than formal

pleadings drafted by lawyers,’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (internal

citation omitted) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)), “pro se status does not

render [a plaintiff] immune from pleading facts upon which a valid claim can rest,” In re Watson,


                                                   4
           Case 1:19-cv-02886-RC Document 7 Filed 04/20/20 Page 5 of 5



910 F. Supp. 2d 142, 148 (D.D.C. 2012) (quoting Watson v. United States, No. 06:716C, 2007

WL 5171595, at *3 (Fed. Cl. Jan. 26, 2007)). And after a thorough examination and generous

construction of Sun’s complaint, the Court is unable to discern any plausible or colorable cause

of action. Indeed, Sun “has not asserted any causes of action or sought any specific relief, ” Sun,

2018 WL 4567164, at *3, beyond his requests for “[t]rial with god’s law,” a jury trial, and the

appointment of an interpreter, Compl. ¶¶ 5–6. Because the Court is left without a discernible

cause of action, it must dismiss this case for failure to state a claim.

                                IV. CONCLUSION AND ORDER

        For the foregoing reasons, Defendants’ Motion to Dismiss is GRANTED.

        SO ORDERED.

Dated: April 20, 2020                                                RUDOLPH CONTRERAS
                                                                     United States District Judge




                                                   5
